Name: EFTA SURVEILLANCE AUTHORITY DECISION No 223/96/COL of 4 December 1996 replacing Decision No 193/94/COL approving the plans relating to examination for residues by certain EFTA States, in so far as the Decision concerns Norway
 Type: Decision
 Subject Matter: nan
 Date Published: 1997-03-20

 Avis juridique important|E1996C0223EFTA SURVEILLANCE AUTHORITY DECISION No 223/96/COL of 4 December 1996 replacing Decision No 193/94/COL approving the plans relating to examination for residues by certain EFTA States, in so far as the Decision concerns Norway Official Journal L 078 , 20/03/1997 P. 0038 - 0039EFTA SURVEILLANCE AUTHORITY DECISION No 223/96/COL of 4 December 1996 replacing Decision No 193/94/COL approving the plans relating to examination for residues by certain EFTA States, in so far as the Decision concerns Norway THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 29 of Chapter I of Annex I to the Agreement on the European Economic Area concerning the examination of animals and fresh meat for the presence of residues (Council Directive 86/469/EEC; hereinafter referred to as 'the Residue Act`), and in particular Article 4 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Norwegian plans relating to examination of residues were approved by EFTA Surveillance Authority Decision No 193/94/COL (1);Whereas the Decision comprises, in addition to the approval of Norwegian plans relating to examination of residues, similar approvals granted to Austria, Finland and Sweden;Whereas the Norwegian Government, while confirming that the material situation justifying Decision No 193/94/COL is unchanged, has requested that the Decision, in so far as it concerns the approval of the Norwegian plans relating to examination of residues, be replaced by a new decision, covering only Norwegian plans relating to examination of residues, alleging this to be necessary for the solution foreseen in ongoing negotiations with the European Union in the veterinary field;Whereas such a new decision would not in any way alter the material situation compared to what applies by virtue of Decision No 193/94/COL;Whereas there is accordingly no obstacle in granting the request made by the Norwegian Government;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Decision No 193/94/COL approving the plans relating to examination for residues by certain EFTA States shall be replaced by the text in the Annex hereto, in so far as the Decision concerns Norway.2. This Decision shall enter into force on 9 December 1996.3. This Decision is addressed to Norway.4. This Decision shall be authentic in the English language.Done at Brussels, 4 December 1996.For the EFTA Surveillance AuthorityBjÃ ¶rn FRIÃ FINNSSONCollege Member(1) OJ No L 383, 31. 12. 1994, p. 43.ANNEX '1. The plans relating to the examination for residues of substances referred to in Annex I to the Act referred to in point 29 of Chapter I of Annex I to the Agreement on the European Economic Area concerning the examination of animals and fresh meat for the presence of residues (Council Directive 86/469/EEC) submitted by the EFTA State referred to in the Annex are hereby approved.2. The EFTA State referred to in the Annex shall adopt the necessary laws, regulations and administrative provisions for the implementation of the plans referred to in point 1.ANNEXCountry with approved plans relating to the examination for residues of substancesNorway`